Friday,November 7, 2008 Contact: Ply Gem Industries Shawn K. Poe Vice President, Chief Financial Officer (919) 677-4019 Ply Gem Announces Goodwill Impairment Charge taken in its Third Quarter Cary, NC, November 7, 2008 –Ply Gem Industries, Inc. today announced that it completed a goodwill impairment test during its Third Quarter of 2008 as required by generally accepted accounting principles.As a result of depressed market conditions in the residential new construction and remodeling markets, the Company will write down a portion of its goodwill. Ply Gem’s audit committee concluded that a charge to goodwill was required.The non-cash impairment charge totaled approximately $200.0 million and will be recorded in the Company’s third quarter financial results.The goodwill impairment charge is an adjustment that does not affect Ply Gem’s cash position, cash flow from operating activities, revolver availability or liquidity position and does not have any affect on current or future operations of the Company. Shawn K.
